hPETERS, Judge.
This matter was originally heard by this court, and an opinion was rendered reversing the trial court’s denial of attorney fees to Robert C. Thomas and awarding him $5,000.00 in attorney fees. All other aspects of the trial court’s judgment were affirmed. Thomas v. Busby, 95-1147 (La.App. 3 Cir. 3/6/96); 670 So.2d 603, writ granted, 96-0891 (La.5/17/96); 673 So.2d 601. In granting the writ, the Louisiana Supreme Court remanded the matter to this court for consideration by a five-judge panel pursuant to La.Const. art. V, § 8(B).
Having complied with the instructions of the supreme court, and for the reasons expressed in our original opinion, we reverse *1026the denial of attorney fees and award attorney fees to Robert C. Thomas in the amount of $5,000.00. We affirm the judgment of the trial court in all other respects and assess costs of this appeal to the defendants.
AFFIRMED IN PART; REVERSED IN PART; AND RENDERED.
AMY, J., concurs in part and dissents in part for the reasons originally assigned in Thomas v. Busby, 95-1147 (La.App. 3 Cir. 3/6/96); 670 So.2d 603, 611.